Case 2:17-cv-02651-GMN-EJY Document 53-19 Filed 09/24/19 Page 1 of 14




                      EXHIBIT R
        December 13, 2018 Email from Ronald Green to
                      Christopher Austin
           Case 2:17-cv-02651-GMN-EJY Document 53-19 Filed 09/24/19 Page 2 of 14


  From:    Ron Green rdg@randazza.com
Subject:   Re: FCA-w-0822-SWITCH.30L - Interim Status Report
   Date:   December 13, 2018 at 2:25 PM
     To:   F. Christopher Austin caustin@weidemiller.com
    Cc:    Brianna Show bshow@weidemiller.com, Tenny Fauver tjf@randazza.com, Marc Randazza mjr@randazza.com, Alex Shepard
           ajs@randazza.com


       Chris:

       What’s the status on this? Are we moving forward?

       Ron Green
       Randazza Legal Group, PLLC
       Las Vegas, NV
       Sent from my iPhone

       On Dec 7, 2018, at 2:46 PM, F. Christopher Austin <caustin@weidemiller.com> wrote:


           Thanks Ron. I’ll conﬁrm with Switch and if they agree seek to set up a teleconference for you
           and me with Epiq next week.

           Chris

           F. Christopher Austin
           Weide & Miller, Ltd.
           10655 Park Run Drive
           Suite 100
           Las Vegas NV 89144
           702.610.9094 Mobile
           702.382.4804 Office
           702.382.4805 Fax
           caustin@weidemiller.com | www.weidemiller.com

           This communication is for its intended recipient only, and may contain information that is privileged, confidential and exempt from disclosure under
           applicable law. If you are not the intended recipient or the employee or agent responsible for delivering this communication to the intended
           recipient, you are hereby notified that any unauthorized use, dissemination, distribution or copying of this communication is strictly prohibited. If
           you have received this communication in error, please notify us immediately by telephone (702-382-4804) or e-mail reply, delete it from your
           system, and destroy any hard copy you may have printed. Thank you. Pursuant to IRS Circular 230, any tax information or written tax advice
           contained herein (including any attachments) is not intended to be and can neither be used by any person for the purpose of avoiding tax
           penalties nor used to promote, recommend or market any tax-related matter addressed herein.


           From: Ron Green <rdg@randazza.com>
           Sent: Friday, December 07, 2018 2:44 PM
           To: F. Christopher AusTn <causTn@weidemiller.com>
           Cc: Brianna Show <bshow@weidemiller.com>; Tenny Fauver <tjf@randazza.com>; Marc
           Randazza <mjr@randazza.com>; Alex Shepard <ajs@randazza.com>
           Subject: Re: FCA-w-0822-SWITCH.30L - Interim Status Report

           Chris:

           It was a pleasure speaking with you today. To conﬁrm our conversaTon, my clients do not wish
           to pay for half of the proposed eDiscovery. However, if communicaTons with Epiq (or whichever
           provider we choose) are limited to you and me, then their concerns about unilateral
           communicaTons disappear and no liquidated damages provision would be necessary. They
           would prefer that you and I contact Epiq together. Finally, we would like some indicaTon
           regarding the keywords your client intends to propose, as well as some guideline regarding your
Case 2:17-cv-02651-GMN-EJY Document 53-19 Filed 09/24/19 Page 3 of 14

regarding the keywords your client intends to propose, as well as some guideline regarding your
client’s willingness to dismiss the case if it does not ﬁnd anything of interest in the eDiscovery.

Thanks, and I’ll talk to you next week.
________________________________________________________
Ronald D. Green* | Randazza Legal Group, PLLC
2764 Lake Sahara Drive | Suite 109 | Las Vegas, NV 89117
Tel: 702-420-2001 | Email: rdg@randazza.com
________________________________________________________
* Licensed to practice law in Nevada.



      On Nov 13, 2018, at 3:20 PM, F. Christopher AusTn <causTn@weidemiller.com>
      wrote:

      Thanks

      F. Christopher Austin
      Weide & Miller, Ltd.
      10655 Park Run Drive
      Suite 100
      Las Vegas NV 89144
      702.610.9094 Mobile
      702.382.4804 Office
      702.382.4805 Fax
      caustin@weidemiller.com | www.weidemiller.com

      This communication is for its intended recipient only, and may contain information that is privileged, confidential and exempt
      from disclosure under applicable law. If you are not the intended recipient or the employee or agent responsible for delivering
      this communication to the intended recipient, you are hereby notified that any unauthorized use, dissemination, distribution or
      copying of this communication is strictly prohibited. If you have received this communication in error, please notify us
      immediately by telephone (702-382-4804) or e-mail reply, delete it from your system, and destroy any hard copy you may
      have printed. Thank you. Pursuant to IRS Circular 230, any tax information or written tax advice contained herein (including
      any attachments) is not intended to be and can neither be used by any person for the purpose of avoiding tax penalties nor
      used to promote, recommend or market any tax-related matter addressed herein.


      From: Ron Green <rdg@randazza.com>
      Sent: Tuesday, November 13, 2018 2:28 PM
      To: F. Christopher AusTn <causTn@weidemiller.com>
      Cc: Brianna Show <bshow@weidemiller.com>; Tennyson Fauver
      <tjf@randazza.com>; Marc Randazza <mjr@randazza.com>; Alex Shepard
      <ajs@randazza.com>
      Subject: Re: FCA-w-0822-SWITCH.30L - Interim Status Report

      Well, it solves the issue for me. I will let you know shortly what my clients
      say.

      On Tue, Nov 13, 2018 at 2:14 PM F. Christopher AusTn
      <causTn@weidemiller.com> wrote:
         Okay. Then I’m hoping limiTng the communicaTons to you and me (in which I
         have no problem with you contacTng them even if I’m not available) will solve
         that issue.

         Thanks,
Case 2:17-cv-02651-GMN-EJY Document 53-19 Filed 09/24/19 Page 4 of 14


      Thanks,
      Chris

      F. Christopher Austin
      Weide & Miller, Ltd.
      10655 Park Run Drive
      Suite 100
      Las Vegas NV 89144
      702.610.9094 Mobile
      702.382.4804 Office
      702.382.4805 Fax
      caustin@weidemiller.com | www.weidemiller.com

      This communication is for its intended recipient only, and may contain information that is privileged, confidential and
      exempt from disclosure under applicable law. If you are not the intended recipient or the employee or agent responsible for
      delivering this communication to the intended recipient, you are hereby notified that any unauthorized use, dissemination,
      distribution or copying of this communication is strictly prohibited. If you have received this communication in error, please
      notify us immediately by telephone (702-382-4804) or e-mail reply, delete it from your system, and destroy any hard copy
      you may have printed. Thank you. Pursuant to IRS Circular 230, any tax information or written tax advice contained herein
      (including any attachments) is not intended to be and can neither be used by any person for the purpose of avoiding tax
      penalties nor used to promote, recommend or market any tax-related matter addressed herein.


      From: Ron Green <rdg@randazza.com>
      Sent: Tuesday, November 13, 2018 2:07 PM
      To: F. Christopher AusTn <causTn@weidemiller.com>
      Cc: Brianna Show <bshow@weidemiller.com>; Tenny Fauver
      <tjf@randazza.com>; Marc Randazza <mjr@randazza.com>; Alex Shepard
      <ajs@randazza.com>
      Subject: Re: FCA-w-0822-SWITCH.30L - Interim Status Report
      Importance: High

      I will send this proposal to my clients. However, as far as I know, my clients do
      not distrust Epiq. They simply do not want your client unilaterally
      communicaTng with Epiq.
      ________________________________________________________
      Ronald D. Green* | Randazza Legal Group, PLLC
      2764 Lake Sahara Drive | Suite 109 | Las Vegas, NV 89117
      Tel: 702-420-2001 | Email: rdg@randazza.com
      ________________________________________________________
      * Licensed to practice law in Nevada.


                On Nov 13, 2018, at 2:03 PM, F. Christopher AusTn
                <causTn@weidemiller.com> wrote:

                Ron:

                If we are going to do informal discovery, it has to be simple, yet fair
                and comprehensive, or we might as well just do formal discovery.
                I’ve reviewed your October 23rdleber. It’s not bad, but it’s clear
                your client distrusts Epiq. Here’s my thoughts:

                     1. Why don’t you idenTfy a reputable 3rd Party image provider
Case 2:17-cv-02651-GMN-EJY Document 53-19 Filed 09/24/19 Page 5 of 14

                 1. Why don’t you idenTfy a reputable 3rd Party image provider
                    (ESI Provider) agreeable to your client. Unless there is some
                    red ﬂag, I suspect Switch will agree. We sign the service
                    agreement on behalf of our clients and split the fee 50/50,
                    paid through our ﬁrms. If you want to amend the service
                    agreement (or I do), no problem. We negoTate the changes.

                 2. The ESI Provider images the hard drives and returns them to
                    your clients.

                 3. I send you keywords to be searched. We meet and resolve
                    any issues regarding them and jointly submit them to the ESI
                    Provider.

                 4. The ESI Provider runs the search and sends us all the
                    results. I’ll promptly let you know (likely within a week) how
                    long we expect it will take us to review the results. If the
                    results are clean, we let you know and dismiss/seble the
                    case.

                 5. If we idenTfy mabers we believe evidence misappropriaTon,
                    I’ll tell you, and we discuss in the context of seblement
                    discussions if you would like (which would then include why
                    we think they do). If not, or if at any Tme either party feels
                    discussions are not progressing, we revert to the formal
                    process (serve discovery, etc.).

            I see no reason for arTﬁcial deadlines, as we have a formal
            scheduling order. My informal goal is to resolve this before
            Christmas, so I sTll have Tme to go through formal discovery if
            necessary. If you feel we are taking too long at any point, you can
            jump into the formal process. Same for us.

            Give me a call to discuss when you have a moment.

            Chris

            F. Christopher Austin
            Weide & Miller, Ltd.
            10655 Park Run Drive
            Suite 100
            Las Vegas NV 89144
            702.610.9094 Mobile
            702.382.4804 Office
            702.382.4805 Fax
            caustin@weidemiller.com | www.weidemiller.com

            This communication is for its intended recipient only, and may contain information that is privileged,
            confidential and exempt from disclosure under applicable law. If you are not the intended recipient or
            the employee or agent responsible for delivering this communication to the intended recipient, you are
            hereby notified that any unauthorized use, dissemination, distribution or copying of this communication
            is strictly prohibited. If you have received this communication in error, please notify us immediately by
Case 2:17-cv-02651-GMN-EJY Document 53-19 Filed 09/24/19 Page 6 of 14


            is strictly prohibited. If you have received this communication in error, please notify us immediately by
            telephone (702-382-4804) or e-mail reply, delete it from your system, and destroy any hard copy you
            may have printed. Thank you. Pursuant to IRS Circular 230, any tax information or written tax advice
            contained herein (including any attachments) is not intended to be and can neither be used by any
            person for the purpose of avoiding tax penalties nor used to promote, recommend or market any tax-
            related matter addressed herein.


            From: F. Christopher AusTn
            Sent: Tuesday, November 13, 2018 11:51 AM
            To: 'Ron Green' <rdg@randazza.com>
            Cc: Brianna Show <bshow@weidemiller.com>; Tenny Fauver
            <tjf@randazza.com>; Marc Randazza <mjr@randazza.com>; Alex
            Shepard <ajs@randazza.com>
            Subject: RE: FCA-w-0822-SWITCH.30L - Interim Status Report

            Ron:

            Fine. I’ll hold oﬀ on serving them. I was trying to be agreeable.
            Apparently, I’ve been confused about the service issue, and since
            my client asked me about the status, my confusion prevailed. No
            one is trying to gain an advantage here.

            Chris

            F. Christopher Austin
            Weide & Miller, Ltd.
            10655 Park Run Drive
            Suite 100
            Las Vegas NV 89144
            702.610.9094 Mobile
            702.382.4804 Office
            702.382.4805 Fax
            caustin@weidemiller.com | www.weidemiller.com

            This communication is for its intended recipient only, and may contain information that is privileged,
            confidential and exempt from disclosure under applicable law. If you are not the intended recipient or
            the employee or agent responsible for delivering this communication to the intended recipient, you are
            hereby notified that any unauthorized use, dissemination, distribution or copying of this communication
            is strictly prohibited. If you have received this communication in error, please notify us immediately by
            telephone (702-382-4804) or e-mail reply, delete it from your system, and destroy any hard copy you
            may have printed. Thank you. Pursuant to IRS Circular 230, any tax information or written tax advice
            contained herein (including any attachments) is not intended to be and can neither be used by any
            person for the purpose of avoiding tax penalties nor used to promote, recommend or market any tax-
            related matter addressed herein.


            From: Ron Green <rdg@randazza.com>
            Sent: Tuesday, November 13, 2018 11:42 AM
            To: F. Christopher AusTn <causTn@weidemiller.com>
            Cc: Brianna Show <bshow@weidemiller.com>; Tenny Fauver
            <tjf@randazza.com>; Marc Randazza <mjr@randazza.com>; Alex
            Shepard <ajs@randazza.com>
            Subject: Re: FCA-w-0822-SWITCH.30L - Interim Status Report

            Chris:
Case 2:17-cv-02651-GMN-EJY Document 53-19 Filed 09/24/19 Page 7 of 14



            You did not learn that we did not receive the Requests for
            ProducTon via email unTl “the other day.” We discussed this in our
            Reply in Support of MoTon to Stay Discovery, which was ﬁled in
            June. In August, Sam, Anne-Marie, you, and I also discussed it at
            the early case conference, where you acknowledged that we had
            not received them and said that you would re-serve them amer the
            conference. However, you subsequently agreed not to serve them
            again unTl we knew whether the case could be informally
            resolved. This is all in wriTng. I am really growing frustrated that
            this is sTll an issue. I agree with you that it should not be; however,
            given that your client misrepresented that we were “months late”
            responding to discovery just last week, it concerns me that you
            guys keep insisTng that you served discovery on us in March.

            I am also unsure why you are serving the Requests for ProducTon
            on us today if you want to resume talks regarding eDiscovery.
            While you only agreed to hold oﬀ on service unTl amer the
            seblement meeTng in Boston, the purpose of the proposed
            informal eDiscovery was to reduce liTgaTon costs to both parTes.
            Forcing us to respond to Requests for ProducTon now would
            frustrate that purpose. So, if you do serve Requests on us today, I
            will have to talk to my clients regarding whether they would sTll be
            interested in engaging in informal eDiscovery.
            ________________________________________________________
            Ronald D. Green* | Randazza Legal Group, PLLC
            2764 Lake Sahara Drive | Suite 109 | Las Vegas, NV 89117
            Tel: 702-420-2001 | Email: rdg@randazza.com
            ________________________________________________________
            * Licensed to practice law in Nevada.


                  On Nov 13, 2018, at 11:24 AM, F. Christopher AusTn
                  <causTn@weidemiller.com> wrote:

                  Ron:

                  I haven’t had a chance to discuss deadlines. I’m
                  happy to work with you. My primary goal is to see if
                  we cannot get the informal discovery process back on
                  line. I’ll follow-up with you on that later today.

                  As to discovery service: UnTl I spoke with you the
                  other day, I did not know you had not received them
                  when we emailed them. That is not an issue to bable
                  over, so I’ll serve them again today, and we’ll count
                  service from today.

                  Chris
Case 2:17-cv-02651-GMN-EJY Document 53-19 Filed 09/24/19 Page 8 of 14

                 Chris

                 F. Christopher Austin
                 Weide & Miller, Ltd.
                 10655 Park Run Drive
                 Suite 100
                 Las Vegas NV 89144
                 702.610.9094 Mobile
                 702.382.4804 Office
                 702.382.4805 Fax
                 caustin@weidemiller.com | www.weidemiller.com

                 This communication is for its intended recipient only, and may contain information
                 that is privileged, confidential and exempt from disclosure under applicable law. If
                 you are not the intended recipient or the employee or agent responsible for
                 delivering this communication to the intended recipient, you are hereby notified
                 that any unauthorized use, dissemination, distribution or copying of this
                 communication is strictly prohibited. If you have received this communication in
                 error, please notify us immediately by telephone (702-382-4804) or e-mail reply,
                 delete it from your system, and destroy any hard copy you may have printed.
                 Thank you. Pursuant to IRS Circular 230, any tax information or written tax advice
                 contained herein (including any attachments) is not intended to be and can neither
                 be used by any person for the purpose of avoiding tax penalties nor used to
                 promote, recommend or market any tax-related matter addressed herein.


                 From: Ron Green <rdg@randazza.com>
                 Sent: Monday, November 12, 2018 3:17 PM
                 To: F. Christopher AusTn <causTn@weidemiller.com>
                 Cc: Brianna Show <bshow@weidemiller.com>; Tenny
                 Fauver <tjf@randazza.com>
                 Subject: Re: FCA-w-0822-SWITCH.30L - Interim Status
                 Report

                 Hey Chris. I’m following up to see if you had discussed
                 deadlines and logisTcs with Switch yet.

                 AddiTonally, while I think we are on the same page
                 with regard to Switch’s Requests for ProducTon, I
                 wanted to be sure. We do not consider the Requests
                 to have been served upon Defendants. The only Tme
                 we have been provided with a copy of them was in
                 regards to Switch’s OpposiTon to our MoTon to Stay
                 Discovery. At this point, I assume you’re holding oﬀ
                 on serving them unTl you know whether your client
                 wishes to pursue a mutually agreeable eDiscovery
                 framework or just commence standard discovery.

                 While discovery deadlines were just extended, the
                 clock conTnues to Tck, and we’d appreciate follow up
                 regarding eDiscovery as soon as possible.

                 Thanks a lot.
                 _____________________________________________
                 ___________
                 Ronald D. Green* | Randazza Legal Group, PLLC
Case 2:17-cv-02651-GMN-EJY Document 53-19 Filed 09/24/19 Page 9 of 14


                 Ronald D. Green* | Randazza Legal Group, PLLC
                 2764 Lake Sahara Drive | Suite 109 | Las Vegas, NV
                 89117
                 Tel: 702-420-2001 | Email: rdg@randazza.com
                 _____________________________________________
                 ___________
                 * Licensed to practice law in Nevada.




                       On Nov 8, 2018, at 2:12 PM, F.
                       Christopher AusTn
                       <causTn@weidemiller.com> wrote:

                       Ron:

                       No need to ﬁle a moTon for a protecTve
                       order. They misunderstood the date of
                       service which was obtained from me,
                       because I did not know you had not
                       received the discovery when we
                       originally propounded it. I have a
                       teleconference with them later today to
                       assess whether we will be using a formal
                       discovery process going forward or
                       whether we can salvage the informal
                       process. I’ll then follow-up with you to
                       reach agreement on deadlines and
                       logisTcs.

                       Chris

                       F. Christopher Austin
                       Weide & Miller, Ltd.
                       10655 Park Run Drive
                       Suite 100
                       Las Vegas NV 89144
                       702.610.9094 Mobile
                       702.382.4804 Office
                       702.382.4805 Fax
                       caustin@weidemiller.com | www.weidemiller.com

                       This communication is for its intended recipient only, and may
                       contain information that is privileged, confidential and exempt
                       from disclosure under applicable law. If you are not the
                       intended recipient or the employee or agent responsible for
                       delivering this communication to the intended recipient, you
                       are hereby notified that any unauthorized use, dissemination,
                       distribution or copying of this communication is strictly
                       prohibited. If you have received this communication in error,
                       please notify us immediately by telephone (702-382-4804) or
                       e-mail reply, delete it from your system, and destroy any hard
                       copy you may have printed. Thank you. Pursuant to IRS
                       Circular 230, any tax information or written tax advice
Case 2:17-cv-02651-GMN-EJY Document 53-19 Filed 09/24/19 Page 10 of 14

                      Circular 230, any tax information or written tax advice
                      contained herein (including any attachments) is not intended
                      to be and can neither be used by any person for the purpose
                      of avoiding tax penalties nor used to promote, recommend or
                      market any tax-related matter addressed herein.


                      From: Ron Green <rdg@randazza.com>
                      Sent: Thursday, November 08, 2018 1:37
                      PM
                      To: F. Christopher AusTn
                      <causTn@weidemiller.com>
                      Cc: Brianna Show
                      <bshow@weidemiller.com>; Tenny
                      Fauver <tjf@randazza.com>
                      Subject: Re: FCA-w-0822-SWITCH.30L -
                      Interim Status Report

                      I think the only remaining issue is your
                      client’s false insistence that we did not
                      Tmely respond to wriben discovery and
                      that they’re expecTng a response by
                      November 19. Are they backing oﬀ of
                      that, or do I need to ﬁle for a protecTve
                      order? I’m really hoping it’s the former.
                      __________________________________
                      ______________________
                      Ronald D. Green* | Randazza Legal
                      Group, PLLC
                      2764 Lake Sahara Drive | Suite 109 | Las
                      Vegas, NV 89117
                      Tel: 702-420-2001 |
                      Email: rdg@randazza.com
                      __________________________________
                      ______________________
                      * Licensed to practice law in Nevada.




                               On Nov 7, 2018, at 4:35
                               PM, F. Christopher AusTn
                               <causTn@weidemiller.com
                               > wrote:

                               Thank you. We will ﬁle.

                               F. Christopher Austin
                               Weide & Miller,
                               Ltd.
                               10655 Park Run Drive
Case 2:17-cv-02651-GMN-EJY Document 53-19 Filed 09/24/19 Page 11 of 14


                            10655 Park Run Drive
                            Suite 100
                            Las Vegas NV 89144
                            702.610.9094 Mobile
                            702.382.4804 Office
                            702.382.4805 Fax
                            caustin@weidemiller.com | www.w
                            eidemiller.com

                            This communication is for its intended
                            recipient only, and may contain
                            information that is privileged, confidential
                            and exempt from disclosure under
                            applicable law. If you are not the intended
                            recipient or the employee or agent
                            responsible for delivering this
                            communication to the intended recipient,
                            you are hereby notified that any
                            unauthorized use, dissemination,
                            distribution or copying of this
                            communication is strictly prohibited. If you
                            have received this communication in
                            error, please notify us immediately by
                            telephone (702-382-4804) or e-mail reply,
                            delete it from your system, and destroy
                            any hard copy you may have printed.
                            Thank you. Pursuant to IRS Circular 230,
                            any tax information or written tax advice
                            contained herein (including any
                            attachments) is not intended to be and
                            can neither be used by any person for the
                            purpose of avoiding tax penalties nor
                            used to promote, recommend or market
                            any tax-related matter addressed herein.


                            From: Ron Green
                            <rdg@randazza.com>
                            Sent: Wednesday,
                            November 07, 2018 4:33
                            PM
                            To: F. Christopher AusTn
                            <causTn@weidemiller.com
                            >
                            Cc: Brianna Show
                            <bshow@weidemiller.com
                            >; Tenny Fauver
                            <tjf@randazza.com>
                            Subject: Re: FCA-w-0822-
                            SWITCH.30L - Interim
                            Status Report

                            Just a few small
                            revisions/correcTons. If this
                            is okay with you, you can
                            aﬃx my e-signature and
                            ﬁle.
                            _______________________
                            _______________________
                            __________
                            Ronald D.
Case 2:17-cv-02651-GMN-EJY Document 53-19 Filed 09/24/19 Page 12 of 14


                            Ronald D.
                            Green* | Randazza Legal
                            Group, PLLC
                            2764 Lake Sahara Drive |
                            Suite 109 | Las Vegas, NV
                            89117
                            Tel: 702-420-2001 |
                            Email: rdg@randazza.com
                            _______________________
                            _______________________
                            __________
                            * Licensed to practice law in
                            Nevada.




                                  On Nov 7,
                                  2018, at 4:28
                                  PM, F.
                                  Christopher
                                  AusTn
                                  <causTn@wei
                                  demiller.com>
                                  wrote:

                                  <FCA-w-0822-
                                  SWITCH.30L -
                                  Interim Status
                                  Report.docx>




     --
     ________________________________________________________
     Ronald D. Green* | Randazza Legal Group, PLLC
     2764 Lake Sahara Drive | Suite 109 | Las Vegas, NV 89117
     Tel: 702-420-2001 | Email: rdg@randazza.com
     ________________________________________________________
     * Licensed to practice law in Nevada.
Case 2:17-cv-02651-GMN-EJY Document 53-19 Filed 09/24/19 Page 13 of 14
Case 2:17-cv-02651-GMN-EJY Document 53-19 Filed 09/24/19 Page 14 of 14
